DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment filed June 29, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1, 3-17 and 19-22 are pending. Claims 1, 3, 8, 17, 19 are amended. Claims 2, 18 are canceled. Claims 21, 22 are added.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a light sensor overlapping the transmissive area of the display panel in a thickness direction of the display panel wherein the force sensor comprises a first optical hole overlapping the transmissive area in the thickness direction of the display panel as set forth in independent claims 1 and 17, and a light sensor overlapping the through hole of the display panel in a thickness direction of the display panel wherein the force sensor comprises a first optical hole overlapping the through hole in the thickness direction of the display panel as set forth in independent claim 8.
Dependent claims 3-7, 9-16 and 19-22 being further limiting to the independent claims 1, 8 and 17 are also allowed. 
	The closet prior art, Lu et al., US Patent Application Publication No 2020/0382739 teaches ambient light sensor windows formed from tapered holes or other holes in which the tapered holes may be formed in the opaque material on the display cover layer, may be formed in a rear housing wall or other housing structure, or may be formed in other portions of the electronic device, and non-tapered holes may also be used in forming ambient light sensor windows. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed June 29, 2022, with respect to amended claims 1, 8 and 17 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691